                   Case: 1:20-cv-05956 Document #: 16-3 Filed: 11/02/20 Page 1 of 3 PageID #:599
                                            Revocations/Suspensions for Violations
                      POINT SYSTEM
                      Pages 29-30 is a synopsis of IDNR points, revocations, and suspensions. For more complete infor-
                      mation, see the below applicable Acts and 17 IL Adm. Code 2530.




      APPLICATION WITHIN ACTS                                                     POINTS                                                         GROUPS
The point system applies to revocations/suspensions         Each time a person is found guilty by a circuit court of        Group A
authorized under the following conservation laws:           the State of Illinois (including supervision or condi-          Wildlife Code, Endangered Species Protection Act
                                                            tional discharge) or by a U.S. District Court in an             (Wildlife), Federal Offenses (Wildlife) and Section 5/48
Fish and Aquatic Life Code                                  Illinois District, the specific number of points assigned       - 3(b) of the Criminal Code of 2012 (Wildlife)
(515 ILCS 5)                                                to such violation shall be charged against that person.
                                                            Petty Offense = 3 points                                        Group B
Wildlife Code
                                                            Class C Misdemeanor = 6 points                                  Fish and Aquatic Life Code, Endangered Species
(520 ILCS 5)
                                                            Class B Misdemeanor = 9 points                                  Protection Act (Aquatic Life), Federal Offenses
Endangered Species Protection Act                           Class A Misdemeanor = 12 points                                 (Aquatic Life) and Section 5/48 - 3(b) of the Criminal
(520 ILCS 10)                                               Class 4 Felony = 24 points                                      Code of 2012 (Aquatic Life)
Timber Buyers Licensing Act                                 Class 3 Felony or higher = 60 points
(225 ILCS 735)                                              Any violation committed during a period of suspen-              Group C
                                                            sion = 60 points.                                               Timber Buyers Licensing Act
Ginseng Harvesting Act
                                                            Any violation of section 2.33(cc) or 2.38 of the
(525 ILCS 20)
                                                            Wildlife Code = 13 points.                                      Group D
or any similar federal statutes or rules.
                                                            Any violation of sections 20-120(h) and 20-125(3) of the        Ginseng Harvesting Act, Endangered Species Protec-
                                                            Fish and Aquatic Code = 13 points (effective 01/20/11)          tion Act (Plants) and Federal Offenses (Plants)
                                                            Federal offenses shall be assessed points based upon
                                                            the classification of offense for the corresponding
                                                            Illinois violation.



                                                                     SINGLE INCIDENT RULE
Type I Offenses = Those offenses related to commercial/business activities                    Type II Offenses = All other offenses related to activities covered under licenses
covered under the Timber Buyer, Taxidermist, Aquaculture, Aquatic Life Dealer,                and permits. (Example: hunting, trapping, fishing, etc.)
Minnow Dealer, Mussel Dealer, Commercial Roe Dealer, Commercial Fisherman,
Commercial Mussel Harvester, Commercial Roe Harvester, Game and Game Bird
Breeder, Wild Game Food Dealer, Fur Bearing Animal Breeder, Fur Tanner, Class
A Nuisance Wildlife Control Operator or Migratory Waterfowl Hunting Area, char-
ter fishing licenses and permits.



                                                        COMPUTATION OF SUSPENSION PERIODS
For Type I Offenses, any person who, within an 18 month period, accumulates 13                For Type II Offenses, any person who, within a 36 month period, accumulates 13 or
or more points in a single group shall have all licenses, permits and stamps                  more points in a single group shall have all licenses, permits and stamps relevant to
relevant to those types of activities revoked, and the person’s privilege to engage in        that type and group revoked, and the person’s privilege to engage in the activity
Type I activities shall be suspended for a period of time that equals one month for           covered by the type and group shall be suspended for a period of time that equals
each point accumulated. All accumulated points shall remain in effect for 18 months           one month for each point accumulated. All accumulated points shall remain in effect
from the date of arrest that resulted in the point accumulation and shall not be              for 36 months from the date of arrest that resulted in the point accumulation and shall
removed or reduced by a period of suspension. Any second or subsequent                        not be removed or reduced by a period of suspension. Any second or subsequent
suspension imposed shall be served consecutively to any earlier suspension.                   suspension imposed shall be served consecutively to any earlier suspension.



                                                                     SINGLE INCIDENT RULE
In the event that multiple findings of guilt are entered             Petty Offense               = 1 point                  The Single Incident Rule shall not be applied in any
against an individual arising out of a single incident               Class C Misdemeanor = 2 points                         cases where the highest level violation is a Class A
or act, full points shall be assessed only for the find-                                                                    Misdemeanor or higher (12 points or greater) or in
ing of guilt with the highest point level with additional            Class B Misdemeanor = 3 points                         cases where violations occurred while the individual
points being assessed for the remaining findings of                                                                         was suspended.
guilt as follows:

                                                                                         29
                                                                          www.dnr.illinois.gov
                   Case: 1:20-cv-05956 Document #: 16-3 Filed: 11/02/20 Page 2 of 3 PageID #:600
                                     Suspensions Imposed on a Quarterly Basis
 Whenever sufficient points have been accumulated, the suspension will be imposed by the Department on a
 quarterly basis as follows:
                                       DISPOSITIONS RECEIVED                                        SUSPENSIONS BEGINS ON:
                                       January – March                                              April 30th
                                       April – June                                                 July 30th
                                       July – September                                             October 30th
                                       October – December                                           January 30th
 A person has the right to appeal any revocation/suspension to a Department of Natural Resources Hearing Officer,
                               within the guidelines found in 17 IL Adm. Code 2530.

                                                                           EXAMPLES:
A) Type I – Findings of Guilt for Separate Incidents: A person found guilty of violations under the Wildlife Code of no taxidermy license, failure to tag specimens
and failure to keep proper records (a Class B Misdemeanor and two petty offenses, respectively) occurring on different dates is assessed the full 15 points
(9+3+3), and revocation of Type I licenses and suspension of Type I privileges is imposed for a period of 15 months.

B) Type I – Findings of Guilt for a Single Incident: A person found guilty of the same violations as A) above (a Class B Misdemeanor and two petty offenses)
arising out of a single incident has no revocation/suspension imposed, with 10 points assessed (9+1+1).

C) Type II – Findings of Guilt for Separate Incidents: A person found guilty of hunting by use of lights from a vehicle (Class A Misdemeanor=12 points) and
taking an over limit of quail (Petty Offense 3 points) has his/her hunting license, trapping license, migratory waterfowl stamp, habitat stamp, deer/turkey permits,
etc. revoked, and Type II privileges suspended in Group A for a period of 15 months.

D) Type II – Findings of Guilt for a Single Incident
1) A person found guilty of violations of taking game birds with a rifle and no        2) A person found guilty of violations of taking deer without a permit and no
hunting license (Class A Misdemeanor and Petty Offense) arising out of a               hunting license (Class B Misdemeanor and Petty Offense) arising out of a
single incident is assessed 15 points and suspension imposed as described in           single incident has no revocation/suspension imposed, with 10 points assessed
C above. The Single Incident Rule does not apply to cases where the highest            (9+1).
level violation is a Class A Misdemeanor or higher.

E) Imposition of Subsequent Suspensions
1) The person in C above completes the 15 month suspension, and two                    2) The person in C above is found guilty of a violation under the Wildlife Code
months later (less than 36 months from the date of the first violation) again          that occurred during the time that his/her privileges were suspended. 60
hunts by use of lights from a motor vehicle and is found guilty (12 points).           additional points are assessed and a second suspension is imposed, to run
This person’s licenses are again revoked and privileges suspended for a period         consecutively after the first suspension (15+60=75 months total).
of 27 months (15+12).


                                                                ADMINISTRATIVE ACTIONS

DNR also may hold an administrative hearing to revoke licenses/suspend privileges in certain flagrant cases regardless of whether or not sufficient points for
suspension have been reached.



                                                                 ADDITIONAL PROVISIONS

Any person whose license or permit has been revoked or his/her privileges suspended may not, during the period of revocation/suspension 1) apply for or
obtain any licenses or permits of such type covered by the suspension, or; 2) be in the company of any person engaged in the activity covered by the revocation/
suspension, or; 3) serve as a guide, outfitter or facilitator for any person who is engaged or prepared to engage in the activity covered by the revocation/suspension,
until such time as the period of revocation/ suspension is completed and the appropriate licenses/permits have been obtained.
IDNR is in the process of instituting re-instatement fees. For more information on these fees, contact the IDNR Office of Law Enforcement at 217-782-6431.



                                      REVOCATIONS/SUSPENSIONS IN OTHER STATES AND CANADA

It also shall be unlawful for any person to be issued or obtain an Illinois license or permit, or while in Illinois engage in any activity during the time that person’s
privileges to engage in the same or similar activities are suspended or revoked by another state, by a federal agency or by a province of Canada.


                                                                                  30
                                                         Illinois Department of Natural Resources
                    Case: 1:20-cv-05956 Document #: 16-3 Filed: 11/02/20 Page 3 of 3 PageID #:601
                                              Interstate Wildlife Violator Compact
Illinois is a participating member of the Interstate Wildlife Violator Compact.
How the IWVC works:
•   Compact membership applies to aquatic life and wildlife violations.
•   The Compact allows non-resident violators receiving citations for violations in participating states to be treated the same as residents who are
    in violation.
•   A violator who fails to comply with the terms of a citation issued in a participating state faces the possibility of the suspension of his/her
    privileges in his/her home state until the terms of the citation are met.
•   The Compact provides for the reciprocal recognition of the suspension of license privileges by participating states. (Illinois has recognized
    suspensions imposed by other states for several years. Membership in the Compact allows other states to recognize Illinois’ suspensions.)
•   The Compact provides that information on convictions in participating states may be forwarded to the home state of the violator.
•   IWVC not only assures equal treatment of residents and non-residents of participating states, but also enhances the law enforcement services
    and deterrent value of time spent patrolling by uniformed officers. The reciprocal recognition of suspensions between states is intended to
    address the problems associated with the mobility of many violators.

    Compact Member States:                                 Passed Legislation: Delaware, Hawaii, Maine, North Carolina, Rhode Island
                                                           No: Massachusetts, Nebraska, New Jersey




Additional states may join the Compact throughout the year. It is your responsibility to contact any other state to determine your eligibility
before you obtain or attempt to obtain any license or permit, or engage in any activity covered by your revocation/suspension.

                      PENALTIES FOR VIOLATIONS OF REVOCATIONS/SUSPENSIONS DENIAL OR PRIVILEGE
     Persons who violate the prohibitions of their revocation/suspension/denial of privileges shall be guilty of a Class A Misdemeanor with penalties of up to 364 days
             jail time and up to $2500 in fines and up to an additional 5 year period of suspension to be served consecutively after the original suspension.

                                                For more information, contact the DNR Office of Law Enforcement at
                                                        (217) 782-6431, or visit www.dnr.state.il.us/law3/


                                                                                    31
                                                                         www.dnr.illinois.gov
